 PRESCOTT INDUSTRIAL PRODUCTS CO.Prescott Industrial Products Company and UnitedRubber,Cork,Linoleum and Plastic Workers ofAmerica,AFL-CIO. Case 26-CA-4384July 26, 1973DECISION AND ORDEROn January 2, 1973, Administrative Law JudgePaul E. Weil issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, except as modifiedherein.The Administrative Law Judge concluded that Re-spondent discharged employee L. H. Berry in viola-tion of Section 8(a)(l) of the Act for engaging inprotected concerted activity.We agree.2There is essentially no dispute as to the facts in theinstant case. On June 15, the day preceding the sched-uled Board election, Respondent's plant manager,Thomas Krengel, delivered a lawful speech to theassembled employees pointing out the disadvantagesof a union? Toward the end of his speech, Krengelqueried the employees whether the Union could givethem a written guarantee of its promises. Krengel stat-ed that Respondent could do so and he began distri-butingwritten"guarantees."AfterKrengel hadcommenced calling the employees forward to receivetheir guarantees, Berry rose and stated that he wantedto ask a question. Krengel informed Berry that therewas no question-and-answer period.Berry repeated that he wished to ask a questionbecause he felt it was right to do so. Krengel toldBerry to sit down or leave the room. When Berrycontinued to stand, Krengel twice more ordered Berryto leave the room. At this time, a fellow employee tookBerry by the arm and led him from the meeting. Smallgroups of employees also left the meeting and Krengelresumed his distribution of the guarantees, with theremaining employees leaving after they had receivediRespondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544,enfd 188 F 2d 362 (C A 3, 1951) We have carefully examined the recordand find no basis for reversing his findings2 Inasmuch as the remedy would be essentially the same we find it unneces-sary to pass on the Administrative Law Judge's finding that Respondent'sdischarge of Berry also violated Sec 8(a)(3) of the Act3There is no contention that Respondent's speech was in any way violativeof Sec 8(a)(1) of the Act51them.That same day, Berry was summoned to Krengel'soffice and was discharged, allegedly for insubordina-tion at the meeting.The Administrative Law Judge concluded, and weagree, that Berry in attempting to ask a question wasthereby engaged in protected concerted activity. Theinformation Berry sought to elicit from Krengel afterthe antiunion speech was for the benefit of his fellowemployees, as well as himself, in making their decisionin the pending representation election, and thereforethe request for permission to seek such information isprotected concerted activity.It isfurther clear that in protesting that he had aright to ask the question, Berry was engaged in activi-ty protected by Section 7. An employee's efforts topresent a grievance on behalf of himself and his fellowemployees is protected concerted activity.TrailmobileDivision, Pullman Incorporation,168 NLRB 63. HereBerry was presenting such a grievance in protestingthat he had been improperly forbidden the opportuni-ty to ask a question which he thought would aid him-self and his fellow employees in making a decision asto a collective-bargaining representative.Our dissenting colleagues are of the view that underthe Board's doctrine set forth inLivingston Shirt Cor-poration,107 NLRB 400, the Respondent here had theright to deny Berry the right "to reply" to theantiun-ion speech and therefore when Berry persistedin seek-ing to ask the question he was engaging inunprotected activity.In relying onLivingston Shirtour dissenting col-leagues have missed the issue. The question here iswhether Berry in some manner lost the protection ofthe Act when he continued to assert he had the rightto ask the question in face of the Respondent's insis-tence that he did not have such a right. The answerto that question does not, as our dissentingcolleaguesseem toindicate, depend on whether Berry is correctin his assertion that he had the right to ask the ques-tion.4 Instead it depends on whether Berry acted insuch a manner as to warrant a finding that the activitylost its protected status.The Board has long held that there is a line beyondwhich employees may not go with impunity whileengaging in protected concerted activities and that ifemployees exceed the line the activitylosesits protec-tion. That line is drawn betweencaseswhere employ-ees engaged in concerted activities exceed the boundsof lawful conduct in a moment of animal exuberanceor in a manner not motivated by improper motives4 The protections of the Act are not dependentupon the merit or lack ofmerit of the concertedactivityThe Singer Company,198 NLRB No. 122,Mushroom TransportationCo,142 NLRB 1150 Accordingly,we need notdecide whether an employer has the right to forbid employeequestions underthe circumstances present in this case205 NLRB No. 15 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDand those flagrant cases in which the misconduct is soviolent or of such character as to render the employeeunfit for further service.'In agreement with the Administrative Law Judgewe find that Berry did not cross that line in this case.Berry's conduct was not violent. There is no evidenceitwas engaged in for improper motives or in bad faith.Nor was Berry's activity of such a character as torender him unfit for further service. Berry's activitycame after the speech while Employer was passing out"guarantees" and at most can be characterized asmildly disruptive. Moreover, although Berry protest-ed that he should be permitted to ask the question hedid not attempt to do so in face of Krengel's instruc-tions to the contrary. Accordingly, we find thatBerry's concerted activity was protected and thereforeRespondent's discharge of Berry for that activity wasunlawful.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that Respondent, PrescottIndustrial Products Company, Prescott, Arkansas, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order, as somodified:1.Substitute the following paragraph for the Ad-ministrative Law Judge's paragraph 1 (a):"(a) Interfering with, restraining, or coercing itsemployees in the exercise of their rights as guaranteedin Section 7 of the National Labor Relations Act, asamended, by terminating employees because of theexercise of such rights."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.CHAIRMAN MILLER AND MEMBER KENNEDY, dissentingin part:We do not agree with the conclusion of our col-leagues that Respondent violated Section 8(a)(1) ofthe Act by discharging Berry for his conduct at themeeting. Accordingly, we would dismiss the com-plaint as it pertains to Berry because of his insubordi-nation.We have no quarrel with the Administrative LawJudge's findings of fact. After Krengel, Respondent'splant manager, had concluded a noncoercive speechin opposition to the Union, made on company time to5BettcherManufacturing Corporation,76 NLRB 526,Socony Mobil OilCompany, Inc,153 NLRB 1244the assembled employees, Berry, a known union ad-vocate, rose and said he wanted to ask a question.Krengel immediately informed Berry that there wasno "question and answer" period. Unpersuaded, Ber-ry again announced that he wanted to ask a question.At this point, Krengel ordered Berry to sit down orleave the room. Berry continued to defy Krengel whotold him twice more to leave the room. Finally, afellow employee took Berry by the arm and led himfrom the room.The Administrative Law Judge pointed out that,after previous speeches regarding the Union, Krengelhad permitted a question-and-answer period and, onat least one occasion, Berry had disclosed his proun-ion stand. On the basis of this fact the AdministrativeLaw Judge concluded, and we agree, that in responseto Krengel's speech Berry was attempting to make astatement favoring union organization on behalf ofthe Union which he espoused, and that Krengel wasaware of this fact when he denied Berry an opportuni-ty to speak.InLivingston Shirt Corporation,107 NLRB 400, theBoard held that an employer who delivers a noncoer-cive speech in opposition to a union on company timeand property has a lawful right to deny the union anopportunity to make a reply and does not therebyviolate the Act. ApplyingLivingston Shirtto the in-stant case, we would find that Respondent had a rightto deny Berry, a union advocate, an opportunity toreply to its lawful antiunion speech on behalf of theUnion. We would further find that Respondent couldenforce that right by terminating Berry after he haddefied repeated warnings from the plant manager,which we find amounted to insubordination. The factthat a union is engaged in an organizational campaigndoes not nullify Respondent's right underLivingstonShirtor create an exception to the otherwise unpro-tected insubordinate action Berry engaged in.Our colleagues assert that it is unnecessary for themto decide whether an employer has the right to forbidemployee questions under the circumstances of thiscase. Yet, the majority opinion does reach that issueand even holds that an employee may persist in re-peated attempts to ask a question or make a statementat such a meeting, and, even though the employeedefies the employer's specific instructions, the em-ployer violates Section 8(a)(1) of the Act if the em-ployer discharges the employee for doing so. In ourview, such activity by an employee does not constituteprotected activity.The majority's decision places a heavy burden onany employer who desires to express his own views inopposition to a union by delivering a noncoercivespeech to his employees. The employer, under themajority's view, could not limit or control the partici- PRESCOTT INDUSTRIAL PRODUCTS CO.pation in such a meeting. If one employee, or eveneach and every employee in attendance at the meet-ing, desired to ask questions or make statements, theemployer would be unable to prevent them fromdoing so, because the employer would violate the Actif it disciplined them or discharged them for seekingto ask questions or make statements. We cannot sub-scribe to such a view that burdens an employer's righttomake a noncoercive speech.Our colleagues' finding that Berry's continued in-sistence on speaking at the meeting constituted anattempt to present a grievance appears to us to bespecious.Accordingly, we would dismiss the complaint as itpertains to Respondent's discharge of Berry.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice and weintend to carry out the Order of the Board and abideby the following:The Act gives all employees these rights:To engage in self-organizationTo form, loin, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these rights.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights.WE WILL NOT terminate any employees for exer-cising such rights.WE WILL NOT coercively interrogate any of ouremployees about their or any other employees'activities on behalf of United Rubber, Cork, Li-noleum and Plastic Workers of America, AFL-CIO, or any other union.WE WILL offer to L. H. Berry immediate andfull reinstatement to his former position or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to his sen-iority and other rights and privileges and makehim whole for any loss of pay suffered by himbecause of our discrimination against him.53PRESCOTTINDUSTRIALPRODUCTS COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis, Tennes-see 38103, Telephone 901-534-3161.DECISIONSTATEMENT OF THE CASEPAUL E. WELL. Administrative Law Judge: On June 24,1972, United Rubber, Cork, Linoleum and Plastic Workersof America, AFL-CIO, filed with the Regional Director forRegion 26 of the National Labor Relations Board, hereinaf-ter called the Board, a charge alleging that Prescott Industri-al Products Company, hereinafter called the Respondent,violated Section 8(a)(1) and (3) by the discharge of L. H.Berry an employee and by other acts and conduct. Thereaf-ter,on June 26 and July 18 t the Union filed amendedcharges ultimately alleging that Respondent dischargedL.H. Berry and another employee Jesse Green, Jr., in viola-tion of Section 8(a)(3) and (1) of the National Labor Rela-tionsAct, hereinafter called the Act. On July 28 theRegional Director, on behalf of the General Counsel of theBoard, issued a complaint alleging that Respondent violat-ed the Act by the discharge of Berry and Green and by actsof interrogation and solicitation of an employee to interro-gate fellow employees on behalf of Respondent. By its dulyfiled answer Respondent admitted the jurisdictionalallega-tions and that the two employees had been discharged butalleged that they were discharged for cause and furtherdenied the commission of any unfair labor practices. Thematter came on for hearing before me on October 24 and25 at Hope, Arkansas. All parties were present, were repre-sented by counsel, and had an opportunity to call and exam-ine witnessesand to adduce relevant material evidence withregard theissues.At the close of the hearing the partieswaived oral argument. Briefs have been received from theGeneral Counsel and Respondent.Upon the record herein and in consideration of the briefsImake the following:1Hereinafter all dates are in the year 1972, unless otherwise specified 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTITHE BUSINESSOF RESPONDENTRespondent, a corporation, manufactures rubber hose initsplant in Prescott, Arkansas. Respondent annually pur-chases and receives at its Prescott, Arkansas, plant, prod-ucts valued in excess of $50,000 shipped directly from pointsoutside the State of Arkansas. Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESBackgroundFollowinganorganizationalcampaignamongRespondent's employees an election was conducted by theBoard at Respondent's plant on June 15. On the day beforethe election Respondent culminated its campaign againstthe Union with the last of a series of speeches by its plantmanager, Thomas Krengel. At the close of Krengel'sspeech, which Krengel testified was written and read pre-cisely as written, Krengel commenced calling the employeesforward by name to hand them certain campaign propagan-da. After he had called a few employees forward, employeeL.H. Berry rose in his place and said he wanted to ask aquestion. Krengel told Berry that there was no question andanswer penod and Berry repeated that he wanted to ask aquestion because he thought it was right to do so. Krengeltold Berry to sit down, stating something to the effect thathe knew that Berry was being paid a large sum of moneyby the Union. Berry responded the Union was not payinghim anything but he just wanted to ask a question becausehe felt that it was his right to do so. Krengel told him to sitdown or leave the room. Berry, without answering, contin-ued standing. Krengel told him twice more to leave theroom, whereupon a fellow employee, L. T Stewart, tookBerry by the arm and led him out of the room. As Berry andStewart left the room, 20 to 25 employees got up and fol-lowed them out. After they had finished their departureKrengel resumed dispensing his campaign literature and themeeting broke up.Shortly thereafter, Berry was called into Krengel's officeand was discharged for insubordination.Several days before the election, according to the testimo-ny of employee Sorrells, he was called into the office by hissupervisor, Rhodes, who asked him if he was going to theunion meeting and asked who in Rhodes' department wasgoing to the meeting. Sorrells answered that he did notknow. A day or two later, Sorrells met Rhodes at the time-clock in the evening and Rhodes again asked if he was goingto a meeting. Sorrells answered "yes" and Rhodes askedwho else in his department was going and asked him toreport back who attended the meeting. Rhodes denied bothconversations but stated that a couple of weeks before theelection Sorrells had asked him in his office whether if theUnion came in all employees would have to join the Union.According to Rhodes he answered with a noncommittalcomment.The General Counsel contends that the interrogations byRhodes and the discharge of Berry constitute unfair laborpractices. Those are the issues with which we deal herein.2Discussion and ConclusionsEmployee Sorrells struck me during the hearing as aforthright and honest witness but I was disturbed by hisfrequent assertion that he did not remember statements andincidents that took place. After close study of his testimonyin the transcript, however, I realize that Sorrells, who is anunlettered man of inarticulate speech and minimal vocabu-lary, reacted to questions which he did not understand uni-formly with the answer that he did not remember. As aresult both counsel and the witness failed in a large part tocommunicate with each other. However, his affirmative tes-timony in response to basic, simply expressed interrogationrings true.What Sorrells could understand he could recalland the questions he could understand he answered credi-bly.Nevertheless it is my impression based largely on hisdemeanor and upon his reaction to vigorous cross-examina-tion that his story is fundamentally true.As a result of Sorrells difficulty in communicating he gavealmost no details concerning the speech given by Krengelother than that Krengel told Berry when he attempted to aska question that there was no question and answer penod.With regard to the alleged interrogation he testified thatRhodes asked him on or about June 12 whether he wasgoing to the union meeting and who else was going. Thewitness answered that he was going but he did not knowwho else would be going. On a second occasion, probablywithin a day or two according to Sorrell's testimony, he wasasked if he was going to the union meeting and whether hewould find out from other employees whether they weregoing and report back to Rhodes. I do not believe that thetwo conversations were substantially different althoughthey are alleged as three separate violations. Rhodes testi-fied as I pointed out above that he had no such conversa-tions, however, I do not credit Rhodes, I think his testimonywas in large part contrived to meet the exisgencies of thecase as he saw them.3 I find that Rhodes interrogated Sor-rells and asked him to report back on who attended theunion meeting and that such interrogation violates Section8(a)(1) of the Act.Respondent contends that it has a right to discharge Ber-ry for insubordination inasmuch as an employer under theLivingston Shirtdecision 4 has a privilege to make a preelec-tion speech on company time and premises to his employees2The allegation of discrimination against Jesse Green, Jr , was dismissedat the close of the General Counsel's case and will therefore not bediscussedherein3For example Rhodes testified that the interruption by Berry took placein the middle of Krengel's speech Everyoneelse testifiedthat it took placeat the end of his speech, but at the time Rhodes testified, Respondent ap-peared to be taking the position that the speech was interrupted by Berry'sattempt to question the speakerLivingston Shirt Corporation,107 NLRB 400 PRESCOTT INDUSTRIAL PRODUCTS COand at the same time deny the Union's request for an oppor-tunity to reply. Respondent also argues, under the rule inLitton Systems 5that Berry had no protected right to inter-rupt the management meeting. Respondent also relies onthe Board decisioninNorfolk Conveyor,Divisionof Jervis B.Webb Company,159 NLRB 464, that an employee whoargueswith the employer about wages and working condi-tions is not engaged in protected activity.Without citation of authority the General Counsel con-tends that Berry's attempt to ask a question at the meetingwas protected concerted activity and his discharge thereforeviolates Section 8(a)(3) and (1) of the Act.Our examination of the issue requires first the decisionwhether the action of Berry was concerted or union activity,second, if so, whether it was of such a nature that it isprotected by the Act and, third, assuming positive answersto the first two questions, whether Berry was dischargedtherefor. The answer to the third question is clear. Respon-dent admits that Berry was discharged because of his persis-tence in attempting to ask a question after he had beeninformed that there was no question and answer period.Krengel's speech advised the employees that joining theUnion would result in harm to the employees, that theUnion wage scale could cause the employer to close theplant and move elsewhere, and that the Union causes strikesand presumably thus employees could lose theirjobs. Also,Krengel asked the employees if the Union could give thema written guarantee of its promises and stated that the em-ployer would do so and in fact, at the end of the speech heproposed to hand out such guarantees.'When Krengel commenced handing out the "guarantees"at the close of his speech Berry rose and attempted to speak.It is admitted that after his prior speeches Krengel hadpermitted employees to ask questions and that on at leastone such occasion Berry had raised issues that disclosed hisprounion stand. Berry on this occasion stated that he want-ed to ask a question, and that he felt the question should beasked. It requires no great powers of deduction to concludethat the question Berry proposed to ask or statement tomake was responsive to the speech he had just been requiredto hear and Krengel admitted that he believed Berry to bea unionadvocate. Accordingly, I conclude first, that Berrywas about to ask a question or make a statement favoringthe union organization and second, that Krengel contem-plated this to be the fact when he told Berry to sit down andthat there would be no question and answer period.? I con-5Litton Systems, Inc,173 NLRB 10246Although the speech was allegedly written and read precisely as written,no copy of it was introduced in evidence Neither of the two witnesses whotestified that they had seen the speech in writing,Thomas Krengel andemployee relations manager Garrett,testified with any detail as to what wassaidMy account of the speech is pieced together from the examination andcross-examination of witnessescalled by the General Counsel7Krengel, who made the speech, did not testify that he had announced inadvance that there would be no question and answer period although twowitnessescalled byRespondent,a leadman and a foreman,so testifiedSeveral witnesses called by the General Counsel testified that he did notmake such a statement before the speech but first stated when Berry attempt-ed to speak that there would be no questions and answers While I do notconsider the issue material, I conclude that the statement was not madebefore the speech Respondent made no attempt to introduce a copy of thespeech although all parties agreed that it was read to the employees.55elude that Berry in attempting, on behalf of the Unionwhich he espoused, to answer or question Krengel's speechwas engaged in concerted or union activity. The questionremainswhether it was protected. Respondent's reliance onthe Board's decision inLittonandNorfolk Conveyor,citedabove, is misplaced. In both thosecases,the Board conclud-ed that the action of the affected employee was not concert-ed and accordingly not protected activity, whereas, in theinstant case I conclude that Berry's action was concerted.The Board has dealt several times with incidents of thisnature. InLeece-Neville Company,159 NLRB 293, employ-ee Poole at the close of a speech by the plant manager stated"first of all I would like to say that I am 100 percent for theUnion. It's coming in and don't you doubt that. If ev-erybody else falls out of it, it is coming in if I have to bringit in myself" then addressing the manager Poole added "ifyou will stick to what you said it will be OK. Don't makeany threats." The Trial Examiner in that case found thatPoole was discriminatorily discharged because of the state-mentshe made in support of the Union and that even if hisdischarge occurred solely because he took over the meetingwithout permission his discharge was unlawful. The Boardadopted the Trial Examiner's finding but deemedit unnec-essary to consider the further conclusion that the dischargewas unlawful if it occurred because he "took over" themeeting without permission. Thus it appears that in theLeececase the Board expressly declined to consider theissue with which we are here faced.InBoaz Spinning Companyan employeeat a meetingbeing conducted by the plant manager said "first of all Iwant you to know that I am 100 percent for the Union. I'mone of the main men on the union committee, now you'vetold us what the Union cannot do for us. I want to tell youwhat the Union can do." The manager told the employee tosit down and that he could not make a speech to which theemployee answered with a comparison of the plantmanagerto Fidel Castro. He was immediately discharged.InBoazthe Board stated:Respondent, of course, had a right to address its em-ployees concerning unionism and to advise them of itsopposition to their rights to organize. Having done so,however, and then having opened the meeting to em-ployee questions, Respondent unreasonably interferedwith Alexander's Section 7 rights by ordering him torefrain from expressing his prior union views and thendischarging him because he expressed his resentment atRespondent's order. In view of the foregoing we find... that Respondent violated Section 8(a)(1) of theAct by discharging R. C. Alexander for his allegedlyinsubordinate remark... .Finally inHicks PonderCompany,168 NLRB 806, the TrialExaminer found that four employees who engaged in con-cert on a course of conduct fraught with malice calculatedto disrupt the employers'meeting and dilute their legitimatepurpose,lost the protection of theAct bytheir conduct, sothat they are not insulated from the reach of employer disci- 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDpline.He based his decision on his analysis of theBettcherline of cases 8The above-cited and quoted cases give us a general out-line within which the decision to theinstantcase may bedrawn. Clearly concerted activities are protected unless theactivities result in or from conduct which is violent or ofsuch a disruptive nature as to render the employee unfit forfurther service. Thus an employer may discharge an em-ployee who disrupts his plant by organizing to the distur-bance of other employees who are attempting to work, butmay not discharge an employee for organizing on his owntime although he uses the employers' premises for that pur-pose. Even where a certain amount of disruption resultsfrom the concerted activity as in theLeece-Nevillecasewhere the employer's meeting ended up with some of theassembled employees applauding Poole's statements andothers crying, the Board has found that the protection to beafforded concerted activity was not lost. In the instant casethis disruptive element does not appear; the employer neverpermitted the protesting employee to say what he had to sayand we accordingly can judge the employer's reaction onlyto the fact that he attempted to say it. Nor can we findsubstantial disruption in the fact that Berry was told severaltimesto shut up and to sit down and finally to leave. Ulti-mately, he did leave and there is no indication that hisdeparture was any sort of a prearrangedsignalto the otheremployees to follow him out of themeeting,as they did. Nomore is theelementof calculation to be attributed to Berry.In priormeetingsquestions were permitted and it does notappear that at any time prior to his attempting to ask aquestion in the instantmeetinghe was apprised that ques-tions would not be permitted. I conclude that the elementof disruption or violence of such a nature as to protect theemployer in its discharge of an employee forengaging inconcerted activity is lacking in the instantcase.According-ly, the Employer by discharging Berry violated Section8(a)(3) and (1) of the Act.IVTHE EFFECT OF THE UNFAIR LABORcommerce within the meaning of Section 2(6) and(7) of theAct.2.UnitedRubberCork,Linoleum and Plastic Workersof America,AFL-CIO,isa labor organization within themeaning of Section2(5) of the Act.3.By discharging L. H. Berry on or about June14, 1972,the Respondent has discriminated in regard to the hire ortenure and conditions of employment of its employeesthereby discouraging membership in the Union in violationof Section 8(a)(3) and(1) of the Act.4.By coercivelyinterrogating an employee Respondentinterfered with, restrained,and coerced employees in viola-tion of Section 8(a)(1) of the Act.5.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engagedin certainunfair labor practices within the meaning ofSection 8(a)(1)and (3) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Since I find that Respon-dent discriminatorily discharged J. H. Berry, I shall recom-mend that Respondent offer him immediate and fullreinstatementto his former position or if that position nolonger exists, to a substantially equivalent position withoutprejudice to his seniority and other rights and privileges,dismissingifnecessary any replacements hired, and makehim whole for any loss of pay he may have suffered byreasons ofRespondent's discrimination. Backpay shall becomputed in accordance with the formula prescribed by theBoard inF.W. Woolworth Company,90 NLRB 289, togeth-erwith 6-percent interest per annum to be computed inaccordance withIsis Plumbing & Heating Co.,138 NLRB716.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1.Prescott Industrial Products Company is engaged in8TheBettcherManufacturing Corporation,176 NLRB 526, in which theBoard statedWe do not hold of course that an employee may never be lawfullydischarged because of what he says or does in the course of a bargainingconference, a line exists beyond which an employee may not with impu-nity go, but that line must be drawn "between cases where employeesengaged in concerted activities exceed the bounds of lawful conduct inamoment of animal exuberance or in a manner not motivated byimproper motives and those flagrant cases in which the misconduct isso violent or such serious character as to render the employee unfit forfurther serviceORDERSRespondent, Prescott Industrial Products Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from-(a)Discouraging membership in United Rubber, Cork,Linoleum and Plastic Workers of America, AFL-CIO, orany other labor organization, by terminating employees be-cause of their union activities or in any like or related man-ner discriminating in regard to hire or tenure of employmentor any condition of employment.(b)Coercively interrogating its employees regardingtheir or other employees' union activities.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirv In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes PRESCOTT INDUSTRIAL PRODUCTS CO.rights to self-organization, to form, join, or assist labor orga-nizations, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted activi-ties for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the NationalLabor Relations Act, as amended, or to refrain from any orall such activities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a)Offer L. H. Berry immediate and full reinstatementto his former position or if that position no longer exists toa substantially equivalent position without prejudice to hisseniority and other rights and privileges, discharging if ne-cessary any replacement, and make him whole for any lossof earnings he may have suffered by Respondent's discrimi-nation against him in the manner set forth in the section ofthisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze and determine the amounts of backpay due under57the terms of this Order.(c)Post at its Prescott, Arkansas, facility copies of theattached notice marked "Appendix." 10 Copies of said no-tice on forms furnished by the Regional Director for Region26, after being duly signed by Respondent's authorized rep-resentative, shall be posted immediately upon receipt there-of, and maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered, defaced or covered by any other material.(d)Notify the Regional Director for Region 26, in writ-ing,within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be and it herebyisdismissed insofar as it alleges unfair labor practices notfound herein.10 In the event that the Board's Order is enforced bya Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"PostedPursuantto a Judgment of the United States Court of AppealsEnforcingan Order of the National Labor Relations Board"